



metlifelogoa09.jpg [metlifelogoa09.jpg]
 
 
Exhibit 10.1
 
 
 



LETTER OF UNDERSTANDING
LONG TERM INTERNATIONAL ASSIGNMENT
UNITED STATES – HONG KONG


KISHORE PONNAVOLU




August 23, 2018




Dear Kishore:


We are pleased to offer you an international assignment from Rhode Island,
United States to Hong Kong. This Letter of Understanding outlines the terms and
conditions of your assignment. The terms of this letter will govern. All terms
and conditions are contingent on Board approval.


COMPENSATION AND BENEFITS


During your assignment, you will be employed by MetLife Group, Inc. (“MetLife
Group” or “Company”) and you will be seconded to MetLife Asia Limited. MetLife
Group will pay your annualized base salary of USD600,000 in the United States on
a biweekly basis through its normal payroll process. You will continue to be
eligible for the various incentive compensation schemes in which you currently
participate, subject to their applicable terms and conditions.


You remain eligible for the retirement plans and risk insurance coverage offered
to employees of MetLife Group (subject to their terms and conditions), and you
and your family will be eligible for the MetLife Worldwide Benefit Plan for
medical and/or dental for the duration of your assignment. Further information
regarding these benefits will be provided to you under separate cover.


ASSIGNMENT TERM


The anticipated effective date of your new role is September 1, 2018, with a
start date at the assignment location of January 1, 2019, which is conditioned
on your ability to secure all required work and residence permits by this date.
You will not be allowed to start the assignment or receive the
assignment-related benefits outlined in this letter until all immigration
formalities have been cleared. You will receive immigration assistance from our
immigration vendor, whose outreach team will be in touch with you throughout the
immigration process.


You will be based in the offices of MetLife Asia Limited as President, Asia,
reporting to Steve Kandarian. The term of your assignment is anticipated to last
through June 30, 2022. Since the Company is investing significant resources to
place you on this assignment, it expects that you will complete this full term.
However, this letter is not a guarantee of employment for any specific period of
time.






MetLife International Assignment Office         August 23, 2018 - Page 1 of 7



--------------------------------------------------------------------------------







GLOBAL MOBILITY PROGRAM SUPPORT AND ADMINISTRATION


The International Assignment Office (IAO) in New York is responsible for all
policies and processes related to international assignments. Our third party
relocation partner, SIRVA, has assigned an International Assignment Partner
(IAP), Denise Starrett, who will manage your assignment on an ongoing
basis. Denise will coordinate all aspects of your relocation and will review the
applicable portions of these terms with you. You should contact Denise if you
have any questions regarding your assignment.


ASSIGNMENT COMPENSATION AND ONGOING ASSIGNMENT SUPPORT


For purposes of this assignment, your Home location is Warwick, Rhode Island,
United States and your Host location is Hong Kong. The following allowances and
benefits will be provided to you based on the temporary nature of this
assignment. All assignment-related benefits and payments will be grossed-up for
taxes unless otherwise stated.
 
Tax Equalization


You will be covered by MetLife tax equalization during your assignment. Pursuant
to this, you will be tax equalized to your Home country or location. The intent
is to neutralize the income and social tax costs related to the assignment, so
that your income and social tax cost remains what you would have paid had you
lived and worked in Warwick, Rhode Island, United States.


Based on information MetLife and you provide to MetLife’s designated tax
accounting firm, the firm will, based on an estimate of federal and state tax
that you would have paid had you remained in Warwick, Rhode Island, United
States, calculate a hypothetical tax that will be withheld from your
compensation. This hypothetical tax will be calculated on your non-assignment
related compensation (which consists of your base salary, annual incentives, and
long-term incentives) and is in lieu of actual income tax withholding. Home
country social insurance and other required taxes, if applicable, will continue
to be withheld.


The tax accounting firm will prepare an annual tax equalization summary shortly
after the end of each tax year, which will set out the final amount of
hypothetical tax you paid (or owe) for the tax year, the amount of actual taxes
MetLife paid on your behalf during the tax year, and the final amount of actual
taxes you owe for the tax year. The summary may indicate that you owe MetLife
money, either because the amount of hypothetical tax withheld from your
compensation was insufficient, or because the amount of actual tax MetLife paid
on your behalf was too high. Alternatively, the summary may indicate that
MetLife owes you money because you overpaid the hypothetical tax, and/or that
MetLife owes money to a tax authority because the amount of tax it paid on your
behalf was too low.


MetLife will pay any money it owes to a tax authority due to your remuneration
directly to the tax authority. Any amount owed to you by MetLife due to tax
equalization will be paid to you as soon as the amount is determinable and
payment is administratively practicable, but in no event later than the end of
the second tax year following the year containing the deadline (including
extensions) for filing the tax returns to which the tax equalization payments
relate. If an amount is due from you to MetLife, you are required to forward a
check for that amount to MetLife within 30 days of notification of the amount
due. Any amount not paid after the 30-day period will be deducted from your
assignment allowances and other compensation (i.e., base salary, bonus, etc.)
until the total amount due is settled.


To assist you in understanding the elements of tax equalization, you are
required to participate in a detailed Tax Briefing session with MetLife’s
accounting firm. A representative will contact you to schedule an appointment.






MetLife International Assignment Office          August 23, 2018 - Page 2 of 7

--------------------------------------------------------------------------------







IMPORTANT: The tax consequences of changing your benefit selections or other
indirect compensation (such as exercising stock options or unit options) during
your assignment may be significant. You are required to consult the accounting
firm representative before making such a change to determine impact on your
and/or MetLife’s tax liability.


House Sale Support


The Company will provide you with property management services for your former
residence in New Canaan, CT from September 1, 2018 through June 30, 2019.
Further, the Company will provide a one-time special allowance to help address
closing costs and real estate agent fees up to USD225,000 provided the house is
sold by June 30, 2019. This payment will not be grossed-up and is not
benefitable. Your IAP will provide you will details regarding this support.


Host Location Housing


You will receive a maximum housing allowance of HKD160,000 per month to cover
the expense of your rental accommodations in the host location. The Company will
pay the rent directly to the landlord or estate agent on your behalf. In
addition, you will receive a maximum utility allowance of HKD3,900 per month to
cover the cost of utilities, if such are not included in the rental amount.


If you decide to buy a home in the host country, rather than occupy rented
housing, you will be responsible for the entire costs of buying and selling the
home, including any costs resulting from a delayed sale or currency fluctuation.
The Company will not provide any housing allowance or other reimbursement to
assist with the costs of an owned home, including property tax or utilities
costs. In some countries, purchasing a home may change your tax status, in which
case any increased tax liability would also be your responsibility.


Cost of Living Allowance (COLA)


A cost of living allowance (COLA) is provided when there is evidence that the
cost of goods and services typically purchased by assignees (excluding housing,
income taxes and automobile purchase) in the host location is greater than in
the home location during the assignment period. This allowance will be reviewed
on a quarterly basis and adjusted up or down as necessary to account for FX
rates and inflation between the host country and the United States. COLA is
based on family size and capped on the first USD200,000 of your base salary. It
is your responsibility to notify your IAP of any changes in your on location
family size. The adjustment, if any, will be effective as of the date the change
occurred.


The current COLA based on your family size of 4 is HKD31,240 monthly. The COLA
will commence, and if required be updated, as of the date you occupy your new
long-term accommodation in the host location.


Home Leave Travel


The Company will provide you with an annual home leave budget of up to
USD34,000, which can be used during each year of your assignment for air travel
and ground transportation to and from airports between Hong Kong and Connecticut
for you, your spouse and your dependents. The travel must be taken during the
year provided (with no carry over) and no later than 3 months before the
assignment end date.










MetLife International Assignment Office          August 23, 2018 - Page 3 of 7

--------------------------------------------------------------------------------







Host Location Schooling – Elementary and Secondary


The Company will reimburse the customary schooling fees for your accompanying
children to attend the nearest international or private school that provides a
normal school curriculum for children in K to 12th grade, or the local
equivalent. Customary schooling fees include tuition, registration fees, and
transportation, but do not include text books, meals, uniforms and any
extracurricular activities such as musical instruments and lessons, school
trips, scouts, sporting events, or additional courses not required by the school
for the satisfactory completion of the grade.


Host Location Schooling – School Placement Counseling


The Company will provide the services of an external school placement counselor
to help you identify the most appropriate school for your children and support
your family through the admissions and enrollment process. Your IAP will provide
you with additional information.


Spouse/Partner Support


MetLife provides Accompanying Spouses/ Domestic Partners with support in
settling into the host country through an external service provider who
specializes in delivering customized coaching, research and resources to assist
with acclimation to the host country and culture. This support may include
practical guidance and coaching on job search in the local market or pursuing
education, training, volunteer opportunities or other career development
pursuits. Your IAP will provide you with additional information.


PRE-ASSIGNMENT


Work Permit / Visa


MetLife will authorize an external immigration specialist to assist you with
preparation of the required documentation to secure all required work
permits/visas for you and your accompanying spouse/partner and children. You
will not be allowed to commence your assignment until all immigration
requirements have been completed. For this reason, you must work closely and
diligently with our immigration specialist to complete the process on a timely
basis.


Familiarization Trip


The Company will reimburse the costs for 1 familiarization trip for up to 5
days, 4 nights for you and your spouse/partner and children, which includes
business class roundtrip airfare, meals and lodging, and ground transportation.


Destination Assistance


You are eligible to receive Destination Assistance to help you and accompanying
spouse/partner and children become acclimated to the host location.  This may
include assistance with orientation and housing search, coordination of services
such as installation of telephone and utilities, school selection, banking and
insurance services.


Cultural Training


It is recommended that you and your accompanying spouse/partner and children (8
years and older) participate in intercultural training, which will be provided
pre-departure.






MetLife International Assignment Office          August 23, 2018 - Page 4 of 7

--------------------------------------------------------------------------------







RELOCATION


Air Shipment of Personal Articles


The Company will pay the cost of packing, unpacking, shipping and insuring in
transit all eligible personal articles from Connecticut to the host location.
Your IAP will provide you with additional information.


Shipment of Furniture and Household Goods


The Company will pay for the standard shipment of your furniture and household
goods from Connecticut to the host location. A company approved shipper must be
utilized for the shipment. Standard shipping covers insurance, packing and
loading of household goods, pickup at origination point, over land and overseas
transportation, shipment documentation and related dues, normal host country
custom and import duties upon arrival at location, delivery, unpacking and
uncrating in the host location.


In some instances, it may be practical to rent furniture rather than provide a
surface shipment. In such cases, the Company will pay the reasonable cost of
furniture rental (e.g., beds, tables, chairs, lamps) in the host location. Your
IAP will provide you with additional information.


Relocation Travel


The Company will reimburse the cost of one-way, business class airfare for you
and your accompanying spouse/partner and children to relocate from the home
location to the host location. The Company will also reimburse reasonable ground
transportation and miscellaneous expenses upon initial entry into the host
country, including luggage handling, taxi and airport transfer expenses, and
duties.


Temporary Living


The Company will provide you with up to 30 days of fully serviced housing, if
required, until you have secured long-term housing and/or delivery of your
surface household goods shipment in the host location. During this period, you
will also receive a per diem to cover meals and incidentals.


Miscellaneous Relocation Allowance


You will receive a lump sum payment of USD10,000 (or local currency equivalent)
to cover incidental expenses incurred as a result of your relocation.


HOLIDAY AND VACATION ELIGIBILITY


You will observe the Hong Kong office holidays and work schedule. You will be
eligible for vacation per the MetLife Personal Time Off (PTO) policy of the
United States. The Service Delivery Center (SDC) will track your paid time off
(i.e., vacation, sick and/or personal days).


END OF ASSIGNMENT


International assignments at MetLife are meant to be temporary in nature. At the
end of this assignment, MetLife may (i) repatriate you back to your Home
country/employer, (ii) offer you a new international assignment, or (iii) offer
to localize you in your current location (i.e. transfer your employment to the
host country entity under terms and conditions to be communicated at that time).
You will be provided with a repatriation, new assignment or localization


MetLife International Assignment Office          August 23, 2018 - Page 5 of 7

--------------------------------------------------------------------------------







letter (as the case may be) at that time. If you are repatriated, MetLife will
make every effort to restore you to a suitable position given your experience
and skills. If MetLife has not identified a suitable position for you, MetLife
will make every attempt to provide you with notice and time to explore
employment opportunities within MetLife. If ultimately a position is not
identified, you may be eligible to receive benefits under the applicable
severance plan or local labor laws depending on your jurisdiction of
employment. Nothing contained in this letter should be construed as guaranteeing
employment for any specific period of time.


By accepting the assignment allowances and benefits described herein, you are
committing to complete the full term of this assignment. If for any reason you
decide to terminate the assignment early, you may forfeit your right to
repatriation support and benefits. Although MetLife will attempt to return you
to a suitable position in your Home country, if such a position is not available
MetLife may treat your decision to end the assignment early as a voluntary
resignation, whereby you would not be entitled to any severance benefits.


Repayment Obligation


If you voluntarily resign or are terminated for misconduct at any time during
the assignment, you must repay in full all relocation costs including any tax
gross up as applicable and any applicable excess reimbursement or Tax
Equalization payments, to the extent permissible under applicable law. If you
complete the assignment but voluntarily resign or are terminated for misconduct
within 12 months after the date of repatriation, to the extent allowable under
applicable law, you must repay in full all repatriation costs including any tax
gross up as applicable. You agree to this repayment obligation, and authorize
the Company to deduct the reimbursement from your final paycheck and/or from any
other monies payable to you by the Company or any other MetLife company, to the
maximum extent permissible under law. You are responsible for any reimbursement
not satisfied by these deductions.


ADDITIONAL MATTERS


The Company may exercise its discretion to change any part of these terms at any
time based on new practices or legal requirements. The Company will make every
effort to notify you in advance of such changes.


You are entitled to receive the assignment benefits and allowances enumerated in
this letter only for the portion of each calendar year that you remain actively
employed by the Company and on international assignment as defined by the
Company.


This Letter of Understanding is based on our confidence that this assignment and
your continued employment with MetLife Group will be a mutually rewarding and
enriching experience, but it is not an employment contract, and does not
represent a guarantee of continued employment for any specific period of time.
Employment with MetLife Group is “employment at will.”


GOVERNING LAW


This Agreement shall be governed, construed, and enforced under the laws of the
state of New York, United States, without regard to its conflict of laws rule.
Any dispute arising under or related to this Agreement shall be subject to the
exclusive jurisdiction of the courts located in New York, NY.














MetLife International Assignment Office          August 23, 2018 - Page 6 of 7

--------------------------------------------------------------------------------









ACCEPTANCE


If you agree to the terms and conditions stated above and agree to abide by such
provisions, please sign this letter in duplicate, retain a copy for your
reference, and return one to us in confirmation of your agreement and acceptance
of its terms.






Yours sincerely,
 
Agreed and Accepted by:


MetLife, Inc. as sole shareholder of
MetLife Group, Inc.




/s/ Susan M. Podlogar
 










/s/ Kishore Ponnavolu
By: Susan Podlogar    
Executive Vice President and Chief Human    
Resources Officer


 
Kishore Ponnavolu







cc:    International Assignment Office
    Denise Starrett, International Assignment Partner




MetLife International Assignment Office          August 23, 2018 - Page 7 of 7